Order entered June 17, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00244-CV

                 MES PARTNERS, INC., ET AL., Appellants

                                          V.

                      DAVID LANTZ, ET AL., Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-22-01584

                                     ORDER

      Before the Court is appellees’ June 16, 2022 opposed second motion for an

extension of time to file their brief. We GRANT the motion and extend the time

to July 14, 2022. We caution appellees that further extension requests in this

accelerated appeal will be disfavored.


                                               /s/   KEN MOLBERG
                                                     JUSTICE